DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what applicant means by “right opposite to” in claim 3 as opposed to just “opposite to”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10, 13-17, 18 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication No. 2013/0016515) in view of Lee (U.S. Publication No. . 
Regarding claim 2, Chang teaches wherein the driving electrode comprises a first electrode layer 120 and a second electrode layer 180 opposite to each other, the first electrode layer is on a side of the first substrate proximal to the electrowetting microfluid medium layer, the second electrode layer is on a side of the second substrate proximal to the electrowetting microfluid medium layer, and the electrowetting microfluid medium layer is between the first electrode layer and the second electrode layer.  See fig. 2 for example.  Regarding claim 3, Chang teaches wherein the first electrode layer .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication No. 2013/0016515) in view of Lee (U.S. Publication No. 2014/0191107) and further in view of Oue (U.S. Publication No. 2004/0145696).  Chang in view of Lee teaches the salient features of the claimed invention except for wherein the first electrode layer comprises a plurality of first electrode lines extending along a first direction, the second electrode layer comprises a plurality of second electrode lines extending along a second direction, and the first direction is perpendicular to the second direction.  This is notoriously well known in lcd driving setups.  The following is presented to expedite prosecution. Oue teaches in figure 1 that it was known to comprise a plurality of first electrode lines GL .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication No. 2013/0016515) in view of Lee (U.S. Publication No. 2014/0191107) and further in view of Rainaut (U.S. Patent No. 10,379,339).  Chang in view of Lee teaches the salient features of the claimed invention except for wherein a material of the retaining wall comprises a material of a black matrix. Reanaut teaches in col. 11, line 65 to col. 12, line 1 that it was known to utilize a black matrix material for the retaining wall. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Rainaut for the purpose of preventing interference from external light or preventing loss of internal light.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication No. 2013/0016515) in view of Lee (U.S. Publication No. 2014/0191107) and further in view of Zhan (U.S. Publication No. 2020/0158892).  Chang in view of Lee teaches the salient features of the claimed invention except for a resin coating layer on a surface of the light detector and wherein the light detector comprises a photoresistor. Zhan teaches in paragraph 75 that it was known to uses a photodiode (a type of photoresistor) that is resin coated as a photo sensor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Zhan for the purpose of creating a low profile light sensor that is fluid resistant.

s 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication No. 2013/0016515) in view of Lee (U.S. Publication No. 2014/0191107) and further in view of Gao (U.S. Publication No. 2019/0361219).  Chang in view of Lee teaches the salient features of the claimed invention except for wherein the transparent fluid medium comprises one or more of deionized water, purified water and distilled water, and the opaque fluid medium comprises a conductive opaque component dissolved in a non-conductive organic solvent. Gao teaches that it was known to utilize deionized water 7 (paragraph 16, claim 12) and a first oil ink 3 (abstract) where the first oil ink comprises an electrically conductive material in an organic solvent with a bonding agent (claim 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Gao for the purpose of longevity of device with faster switching times. 
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize melanin as the opaque component for the purpose of utilizing readily available materials.  The applicant should note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimmle et al (Microelectronic Engineering 88 (2011) 1772-1774) teaches a Compact dyamnic microfluidic iris.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852